UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2011 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2011 Annual Report to Shareholders DWS Communications Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 25 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Information About Your Fund's Expenses 38 Tax Information 39 Investment Management Agreement Approval 43 Summary of Management Fee Evaluation by Independent Fee Consultant 47 Board Members and Officers 52 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Stocks may decline in value. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. Communications-related shares finished just barely in positive territory during 2011, but the sector nonetheless outperformed the broader world markets by a comfortable margin. The MSCI World Telecom Services Index — the fund's benchmark — returned 0.78% in 2011, while the MSCI World Index returned -5.54%. This outperformance reflected investors' gravitation to more defensive, high-dividend stocks in a period dominated by concerns about the European debt crisis and the sluggish growth in the world economy. The Class A shares of the fund returned -1.62% during the past year, underperforming the MSCI World Telecom Services Index. However, the fund finished well ahead of the -5.39% average return of the funds in its Morningstar peer group, Communications Funds. The three-year average annual total return for the fund's Class A is 22.47%, vs. 11.13% for the MSCI World Index, 8.08% for the MSCI World Telecom Services Index and 15.93% for the Morningstar category. Positive Attribution A number of the fund's top performers in 2011 were not telecommunications stocks per se, but rather technology stocks that specialize in communications-related products. Foremost among these were ARM Holdings PLC and QUALCOMM, Inc., both of which are chip designers whose technologies are used in a number of the most popular smartphones and tablets. The two companies are both members of the Apple, Inc. "ecosystem" — i.e., they are suppliers to Apple — which has enabled them to participate in the explosive popularity of Apple's products. Another stock that contributed to the fund's performance was Apple itself. Overall, the fund's position in the stock did not change from the prior year. However, we did strategically increase (and subsequently sell) some of the fund's stock position during the course of the period, based on our view that the stock was reasonably valued for a company experiencing extraordinary revenue growth and creating such enormous innovations in the telecommunications sector. "We believe there are positive, longer-term trends that can drive results for the communications sector over time." The cable and telecom provider Comcast Corp., which we owned on the basis of its strong cash flows, subscription-driven business model and defensive characteristics, is another non-benchmark component where we held a large position (8.4% of net assets at year-end) and that made a strong contribution to our 2011 performance. Our positive view on cable stocks in general underpinned our weighting of over 13% in the sector. Our other major holdings are Liberty Global, Inc., which outperformed the MSCI World Telecom Services Index in 2011, and Time Warner Cable, Inc., which modestly underperformed. Within traditional telecommunications stocks, the top contributor among the stocks we held was Tele2 AB. The stock posted a percentage gain in the mid-teens on the strength of rising earnings and profit margin expansion in Russia, as well as the successful launch of its business in Kazakhstan, and sustained revenue outperformance in Sweden. We also added value through a key benchmark stock in which we were underweight — Telefonica SA. The stock posted percentage losses in the high teens, so our below-benchmark weight was a plus for our relative performance. Negative Attribution We missed the mark with our overweights in two U.S.-based telecom stocks, Sprint Nextel Corp. and CenturyLink, Inc. Sprint lagged due, in part, to concerns about its liquidity and the declining value of its stake in the broadband provider Clearwire Corp., while CenturyLink shares were hit by questions about management's ability to deliver benefits from the company's mergers with Qwest Communications and EMBARQ. We currently retain our position in both Sprint and CenturyLink. On the international side, we experienced single-digit losses in a handful of European telecom stocks that lost ground in sympathy with the weak performance of the region's markets, such as Telekom Austria AG and Deutsche Telekom AG. Also in Europe, the telecom equipment stocks Spirent Communications PLC and Telefonaktiebolaget Ericsson LM each took a modest bite out of our relative performance. The Mexican wireless telecommunications giant America Movil SAB de CV was another notable detractor. As Latin America's leading telecom provider, America Movil is benefiting from strong wireless growth in this dynamic region. However, it underperformed due to concerns about regulation and competition in the Mexican market, where it is the dominant provider of mobile and fixed telephone services. We held this stock in the fund as of December 31, 2011. Another source of underperformance was our underweight position in AT&T, Inc., which returned over 9%. Our weighting in AT&T was about half of the stock's weighting in the MSCI World Telecom Services Index, which hurt our short-term relative performance. On a longer-term basis, we generally prefer to avoid taking such a large, concentrated position in a single company. Diversification neither assures a profit nor guarantees against loss. The fund normally focuses on the securities of U.S. and foreign companies that are engaged in the research, development, manufacture or sale of communications services, technology, equipment or products. The fund seeks to achieve its objective through a combination of long-term growth of capital and, to a lesser extent, current income. In choosing securities, portfolio management emphasizes investments in companies offering products, services and enabling technologies in a wide spectrum from traditional communications to newer data-centric communications like the Internet and corporate networks. Outlook and Positioning Although communications-related shares outperformed in 2011, we believe the sector remains vulnerable to the economic concerns that continue to fuel volatility in the broader equity market. Many European telecom stocks are large holdings in their local equity benchmarks, which means that these stocks — regardless of their individual fundamental attributes — are likely to sell off during the times in which the debt crisis moves into the spotlight. Still, we believe there are positive, longer-term trends that can drive results for the communications sector over time. A number of the fund's current holdings are stocks that represent long-term plays on these trends. At the same time, we are currently staying away from companies that we believe are losing market share in the rapidly evolving market for smartphones. While the fund may invest significantly in developed markets, we may also have exposure to the emerging markets. In addition to some direct plays, we also currently hold a substantial weighting in developed market companies that earn a large percentage of their revenues from emerging countries. We believe this positioning should enable us to take advantage of the relative strength of economic growth in the emerging markets. While communications-related shares provided a mixed performance in 2011, we believe the sector offers a number of stock-specific ideas for investors as constantly evolving technology gives rise to new opportunities. Ten Largest Equity Holdings at December 31, 2011 (65.2% of Net Assets) 1. Vodafone Group PLC Provides a range of mobile telecommunications services 15.1% 2. Verizon Communications, Inc. An integrated telecommunications company 12.0% 3. AT&T, Inc. An integrated telecommunications company 11.0% 4. Comcast Corp. Provider of cable television, and of communication, entertainment and information products and services 8.4% 5. BT Group PLC Provider of fixed-line telecommunication services based in the U.K. 3.8% 6. Apple, Inc. Manufacturer of personal computers and communication solutions 3.7% 7. QUALCOMM, Inc. Developer and manufacturer of communication systems 3.0% 8. Time Warner Cable, Inc. Provider of cable television and of communication services 2.9% 9. American Tower Corp. Operator and developer of wireless communications and broadcast towers 2.7% 10. Tele2 AB Offers telecommunications services through three subsidiaries, mainly in Europe 2.6% Portfolio holdings are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Portfolio Management Team Walter Holick, Director Lead Portfolio Manager of the fund. Joined the fund in 2010. · Joined the company in 1990 as fund manager for global equities: technology, telecommunication services and media. · Head of Technology Sector Team; senior fund manager: Frankfurt. · Master of Social Science in Money, Banking and Finance, University of Birmingham, U.K.; Diplom-Kaufmann (German Master's degree in business and economics), J.W. Goethe-Universität, Frankfurt. Frederic L. Fayolle, CFA, Director Portfolio Manager of the fund. Joined the fund in 2010. · Joined Deutsche Asset Management and the Technology team in July 2000 after 10 years of experience with Philips Electronics in the U.S. with responsibility for Philips's CRT display industry research for North America. · Senior fund manager covering technology and Internet stocks: Frankfurt. · MS in Engineering from University of Michigan; MS in Engineering from Ecole Centrale Paris; MBA with finance concentration from University of Michigan Business School. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The MSCI World Telecom Services Index is an unmanaged index that tracks telecom securities from around the world. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Morningstar, Inc. Rankings are historical and do not guarantee future results. As of December 31, 2011, Class A shares of the fund were ranked as follows in the Morningstar Communications category: 18/50 one-year, 11/47 three-year, 27/39 five-year and 20/30 ten-year. Rankings are based on a fund's total return. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Performance Summary December 31, 2011 Average Annual Total Returns as of 12/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -1.62% 22.47% -4.88% -0.20% Class B -2.30% 21.59% -5.49% -0.96% Class C -2.38% 21.54% -5.60% -1.01% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -7.27% 20.07% -6.00% -0.79% Class B (max 4.00% CDSC) -5.15% 21.14% -5.67% -0.96% Class C (max 1.00% CDSC) -2.38% 21.54% -5.60% -1.01% No Sales Charges Institutional Class -1.50% 22.74% -4.63% 0.08% MSCI World Index+ -5.54% 11.13% -2.37% 3.62% MSCI World Telecom Services Index++ 0.78% 8.08% 0.83% 2.60% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 29, 2011 are 1.83%, 2.80%, 2.72% and 1.37% for Class A, Class B, Class C and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Communications Fund — Class A [] MSCI World Index+ [] MSCI World Telecom Services Index++ Yearly periods ended December 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. ++ MSCI World Telecom Services Index is an unmanaged index that tracks telecom securities from around the world. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Net Asset Value and Distribution Information Class A Class B Class C Institutional Class Net Asset Value: 12/31/11 $ 12/31/10 $ Distribution Information Twelve Months as of 12/31/11: Income Dividends $ Morningstar Rankings — Communications Funds Category as of 12/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 18 of 50 35 3-Year 11 of 47 22 5-Year 27 of 39 68 10-Year 20 of 30 65 Class B 1-Year 21 of 50 41 3-Year 14 of 47 28 5-Year 32 of 39 81 10-Year 22 of 30 72 Class C 1-Year 22 of 50 43 3-Year 15 of 47 31 5-Year 34 of 39 86 10-Year 23 of 30 76 Institutional Class 1-Year 17 of 50 33 3-Year 8 of 47 16 5-Year 26 of 39 66 10-Year 18 of 30 59 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of December 31, 2011 Shares Value ($) Common Stocks 95.5% Communications Equipment 4.0% QUALCOMM, Inc. Spirent Communications PLC Computers & Peripherals 3.7% Apple, Inc.* Media 14.4% Comcast Corp. "A" Kabel Deutschland Holding AG* Liberty Global, Inc. "A"* Singapore Telecommunications Ltd. Time Warner Cable, Inc. National Carriers 45.3% AT&T, Inc. BCE, Inc. (a) Belgacom BT Group PLC CenturyLink, Inc. Deutsche Telekom AG (Registered) Freenet AG Koninklijke (Royal) KPN NV SOFTBANK Corp. (a) Swisscom AG (Registered) (a) Tele2 AB "B" (a) Telecom Italia SpA (RSP) (a) Telefonica SA Telekom Austria AG Telenor ASA Verizon Communications, Inc. Semiconductors 1.2% ARM Holdings PLC Software & Applications 0.1% Velti PLC* Wireless Services 26.8% America Movil SAB de CV "L" (ADR) American Tower Corp. "A" Crown Castle International Corp.* MetroPCS Communications, Inc.* Millicom International Cellular SA (SDR) (a) NII Holdings, Inc.* SBA Communications Corp. "A"* Sprint Nextel Corp.* Telefonaktiebolaget LM Ericsson "B" (a) Vodafone Group PLC Total Common Stocks (Cost $109,897,336) Securities Lending Collateral 8.0% Daily Assets Fund Institutional, 0.18% (b) (c) (Cost $8,802,889) Cash Equivalents 2.9% Central Cash Management Fund, 0.07% (b) (Cost $3,197,018) % of Net Assets Value ($) Total Investment Portfolio (Cost $121,897,243)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. + The cost for federal income tax purposes was $122,449,494. At December 31, 2011, net unrealized depreciation for all securities based on tax cost was $5,339,209. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $1,786,657 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $7,125,866. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2011 amounted to $8,479,757, which is 7.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt RSP: Risparmio (Convertible Savings Shares) SDR: Swedish Depositary Receipt At December 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) NASDAQ 100 E-Mini Index USD 3/16/2012 77 ) S&P E-Mini Index USD 3/16/2012 55 Total net unrealized appreciation Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Communications Equipment $ $ $
